DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10, 12, 14-18 of co-pending Application No. 16/706675 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting co-pending application claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting co-pending application claim is that the conflicting co-pending application claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting co-pending application anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application 17/566965
Co-pending Application 16/706675
1. A method of video coding, comprising: coding a set of two or more pictures, wherein the set of two or more pictures are coded with at least a first spatial resolution and a second spatial resolution that is different from the first spatial resolution; reconstructing the set of two or more coded pictures and storing the reconstructed set of two or more coded pictures in a decoded picture buffer (DPB) based on corresponding spatial resolutions; obtaining a reference picture list comprising reconstructed pictures in at least the first spatial resolution and the second spatial resolution of the reconstructed set stored in the DPB; and coding a picture that is temporally subsequent to the set of two or more pictures based on the reference picture list.  











2. The method of claim 1, wherein the second spatial resolution is less than the first spatial resolution, comprising a resolution downgrade from the first spatial resolution to the second spatial resolution, and the method further comprises downgrading the resolution in a horizontal direction only, downgrading the resolution in a vertical direction only, or downgrading the resolution in both the horizontal and vertical directions.  
3. The method of claim 1, wherein the method further includes signaling a picture width and a picture height for each picture of the set of two or more pictures using a picture parameter set.  
4. The method of claim 3, wherein the signaling further comprises signaling a first quantity of luma samples in a first dimension of the set of two or more pictures, and signaling a second quantity of luma samples in a second dimension of the set of two or more pictures.  
5. The method of claim 1, wherein the picture that is temporally subsequent to the set of two or more pictures comprises a current picture coded with a third spatial resolution based on a reconstructed picture of the reference picture list, and wherein a ratio is determined based on the third spatial resolution and a spatial resolution of the reconstructed picture for coding the current picture.  



















6. An apparatus for video coding, comprising: a coder configured for coding a set of two or more pictures, wherein the set of two or more pictures are coded with at least a first spatial resolution and a second spatial resolution that is different from the first spatial resolution; a decoder configured for reconstructing the set of two or more coded pictures; and a decoded picture buffer (DPB) configured for storing the reconstructed set of two or more coded pictures based on corresponding spatial resolutions; wherein the coder is configured to obtain a reference picture list comprising reconstructed pictures in at least the first spatial resolution and the second spatial resolution of the reconstructed set stored in the DPB, and to code a picture that is temporally subsequent to the set of two or more pictures based on the reference picture list.  














7. The apparatus of claim 6, wherein the second spatial resolution is less than the first spatial resolution, comprising a resolution downgrade from the first spatial resolution to the second spatial resolution, and the apparatus is further configured for downgrading the resolution in a horizontal direction only, downgrading the resolution in a vertical direction only, or downgrading the resolution in both the horizontal and vertical directions.  
8. The apparatus of claim 6, wherein the coder is further configured for signaling a picture width and a picture height for each picture of the set of two or more pictures using a picture parameter set.  
9. The apparatus of claim 8, wherein the coder is further configured for signaling a first quantity of luma samples in a first dimension of the set of two or more pictures, and signaling a second quantity of luma samples in a second dimension of the set of two or more pictures.  
10. The apparatus of claim 6, wherein the picture that is temporally subsequent to the set of two or more pictures comprises a current picture coded with a third spatial resolution based on a reconstructed picture of the reference picture list, and wherein a ratio is determined based on the third spatial resolution and a spatial resolution of the reconstructed picture for coding the current picture.  
11. A non-transitory computer-readable medium storing a video bitstream coded with the method of claim 1.  

1. (Currently Amended) A video decoding method, comprising: decoding a set of two or more pictures to obtain respective decoded pictures of the set of two or more pictures, the set comprising at least a first picture coded with a first spatial resolution, and a second picture coded with a second spatial resolution different from the first spatial resolution; storing the respective decoded pictures of the set of two or more pictures in a decoded picture buffer based on corresponding spatial resolutions; obtaining a list of reference pictures comprising the respective decoded pictures of the set of two or more pictures stored in the decoded picture buffer, wherein the list of reference pictures is configured for inter prediction of a picture temporally subsequent to the set of two or more pictures without changing the corresponding spatial resolutions of the respective decoded pictures, and the list of reference pictures comprises the decoded pictures in at least the first spatial resolution and the second spatial resolution; and signaling a picture width and a picture height for each picture of the set of two or more pictures using a picture parameter set.

2. (Canceled)

3. (Previously Presented) The video decoding method of claim 1, wherein the second spatial resolution is less than the first spatial resolution, comprising a resolution downgrade from the first spatial resolution to the second spatial resolution, and the method further comprises downgrading the resolution in a horizontal direction only, downgrading the resolution in a vertical direction only, or downgrading the resolution in both the horizontal and vertical directions.

4. (Canceled)


5. (Previously Presented) The video decoding method of claim 4, wherein the signaling further comprises signaling a first quantity of luma samples in a first dimension of the set of two or more pictures, and signaling a second quantity of luma samples in a second dimension of the set of two or more pictures.
6. (Previously Presented) The video decoding method of claim 4, wherein the signaling further comprises signaling a ratio value relative to a previous picture width and a previous picture height for the set of two or more pictures.

7. (Previously Presented) The video decoding method of claim 6, wherein the ratio value is signaled using a numerator and a denominator.

8. (Previously Presented) The video decoding method of claim 6, wherein the ratio value is signaled as an index value into a set of predefined numerators and denominators.

9. (Previously Presented) The video decoding method of claim 1, wherein the picture subsequent to the set of two or more pictures comprises a current picture coded with a third spatial resolution based on a reference picture of the list of reference pictures, and wherein a ratio is determined based on the third spatial resolution and a spatial resolution of the reference picture for decoding the current picture.

10. (Currently Amended) A video decoding apparatus comprising: a decoder configured for decoding a set of two or more pictures to obtain respective decoded pictures of the set of two or more pictures, the set comprising at least a first picture coded with a first spatial resolution, and a second picture coded with a second spatial resolution different from the first spatial resolution; and a decoded picture buffer configured for storing the respective decoded pictures of the set of two or more pictures based on corresponding spatial resolutions; wherein the decoder is configured to obtain a list of reference pictures comprising the respective decoded pictures of the set of two or more pictures stored in the decoded picture buffer, wherein the list of reference pictures is configured for inter prediction of a picture temporally subsequent to the set of two or more pictures without changing the corresponding spatial resolutions of the respective decoded pictures, and the list of reference pictures comprises the decoded pictures in at least the first spatial resolution and the second spatial resolution; and wherein the decoder is further configured for obtaining signaling of a picture width and a picture height for each picture of the set of two or more pictures using a picture parameter set.

11. (Canceled)

12. (Previously Presented) The video decoding apparatus of claim 10, wherein the second spatial resolution is less than the first spatial resolution, comprising a resolution downgrade from the first spatial resolution to the second spatial resolution, and the apparatus is further configured for downgrading the resolution in a horizontal direction only, downgrading the resolution in a vertical direction only, or downgrading the resolution in both the horizontal and vertical directions.

13. (Canceled)


14. (Currently Amended) The video decoding apparatus of claim 13, further configured for obtaining signaling of a first quantity of luma samples in a first dimension of the set of two or more pictures, and signaling of a second quantity of luma samples in a second dimension of the set of two or more pictures.

15. (Currently Amended) The video decoding apparatus of claim 13, further configured for obtaining signaling of a ratio value relative to a previous picture width and a previous picture height for the set of two or more pictures.

16. (Previously Presented) The video decoding apparatus of claim 15, wherein the ratio value is signaled using a numerator and a denominator.

17. (Previously Presented) The video decoding apparatus of claim 15, wherein the ratio value is signaled as an index value into a set of predefined numerators and denominators.

18. (Previously Presented) The video coding apparatus of claim 10, wherein the picture subsequent to the set of two or more pictures comprises a current picture coded with a third spatial resolution based on a reference picture of the list of reference pictures, and wherein a ratio is determined based on the third spatial resolution and a spatial resolution of the reference picture for decoding the current picture.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20130089154 A1).
Regarding claims 1 and 6, Chen discloses an apparatus (figs 1 and 3) having a non-transitory computer-readable medium storing a video bitstream coded with a method ([0054, 0081, and 0182] comprising: 
a coder (VIDEO ENCODER 20, 52, 54 and 56 of fig. 2) configured for coding a set of two or more pictures (figs. 4A-4D), 
wherein the set of two or more pictures are coded with at least a first spatial resolution and a second spatial resolution that is different from the first spatial resolution ([0071, 0075, 0077, and 0071] a first sub-sequence and a second sub-sequence, wherein the first sub-sequence includes one or more frames each having a first resolution. The second sub-sequence may include one or more frames each having a second resolution. The first sub-sequence may be different than the second sub-sequence, and the first resolution may be different than the second resolution); 
a decoder (58, 60, and 62 of fig. 2) configured for reconstructing the set of two or more coded pictures; and 
a decoded picture buffer (DPB) (64 and 65 of fig. 2) configured for storing the reconstructed set of two or more coded pictures based on corresponding spatial resolutions ([0075 and 0077] decoded picture buffer 64 may receive a first decoded frame of video data, wherein the first decoded frame is associated with a first resolution, determine whether a decoded picture buffer is available to store the first decoded frame based on the first resolution, and in the event the decoded picture buffer is available to store the first decoded frame, store the first decoded frame in the decoded picture buffer, and determine whether decoded buffer 64 is available to store a second decoded frame of video data, wherein the second decoded frame is associated with a second resolution, based on the first resolution and the second resolution, wherein the first decoded frame is different than the second decoded frame); 
wherein the coder is configured to obtain a reference picture list ([0022, 0026, 0027, 0061 and 0062]) comprising reconstructed pictures in at least the first spatial resolution and the second spatial resolution of the reconstructed set stored in the DPB ([0061]), and 
to code a picture (50, 52, and 54 of fig. 2) that is temporally subsequent to the set of two or more pictures based on the reference picture list (44 of fig. 2, [0068]).
Regarding claims 2 and 7, Chen further discloses the apparatus of claim 6, wherein the second spatial resolution is less than the first spatial resolution ([0089] cropping window, the second spatial resolution is cropped, the cropped second spatial resolution is less than the first spatial resolution), comprising a resolution downgrade from the first spatial resolution to the second spatial resolution, and the apparatus is further configured for downgrading the resolution in a horizontal direction only, downgrading the resolution in a vertical direction only, or downgrading the resolution in both the horizontal and vertical directions ([0088 and 0102-0113]).
Regarding claims 3 and 8, Chen further discloses the apparatus of claim 6, wherein the coder is further configured for signaling a picture width and a picture height for each picture of the set of two or more pictures ([0088 and 0091]) using a picture parameter set (PPS of figs. 4A-4D, [0080]).
Regarding claims 4 and 9, Chen further discloses the apparatus of claim 8, wherein the coder is further configured for signaling a first quantity of luma samples in a first dimension of the set of two or more pictures ([0091] TABLE 1), and signaling a second quantity of luma samples in a second dimension of the set of two or more pictures ([0091] TABLE 1).
Regarding claims 5 and 10, Chen further discloses the apparatus of claim 6, wherein the picture that is temporally subsequent to the set of two or more pictures comprises a current picture coded with a third spatial resolution based on a reconstructed picture of the reference picture list ([0034] a subsequent decoded picture having a particular resolution) , and wherein a ratio is determined based on the third spatial resolution and a spatial resolution of the reconstructed picture for coding the current picture ([0088].
Regarding claim 11, Chen further teaches a non-transitory computer-readable medium storing a video bitstream coded with the method of claim 1 ([0054, 0081, and 0182]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seregin et al. (US 20150016500 A1) discloses DEVICE AND METHOD FOR SCALABLE CODING OF VIDEO INFORMATION. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425